PER CURIAM.
A careful examination of the record on which the Board based its decision makes it completely clear that the Board’s findings have a substantial basis in the record and that appellant sought below, and seeks here, not a determination of whether they had, but in effect a trial de novo.
South v. Railroad Retirement Board, 5 Cir., 131 F.2d 748, certiorari denied 317 U.S. 701, 63 S.Ct. 525, 87 L.Ed. 561; and Gardner v. Railroad Retirement Board, 5 Cir., 148 F.2d 935, settle it that this may not be done. On the authority of those cases, the judgment is
Affirmed.